Citation Nr: 1043418	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-50 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for hepatitis.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a leg disorder.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left lung disorder.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for pneumonia.

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for a rectal fistula.

6.  Entitlement to service connection for a stroke.

7.  Entitlement to special monthly compensation (SMC) on the 
basis of the need for aid and attendance of another person or 
housebound status.

8.  Whether new and material evidence has been received to reopen 
a claim for service connection for a colon disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 
1952, including combat service during the Korean Conflict, and 
his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran withdrew a Travel Board 
hearing request in February 2010.  38 C.F.R. § 20.704(e) (2010).

As the Veteran has claimed a leg disorder and has been 
noted to have lower extremity findings as secondary to his 
service-connected lumbosacral spine disorder, the Board 
finds that a claim for an increased evaluation for a 
lumbosacral spine disorder has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this claim, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claims for service connection for a leg disorder, a 
left lung disorder, pneumonia, and a rectal fistula, along with 
the issues of entitlement to service connection for a stroke, 
entitlement to SMC, and whether new and material evidence has 
been received to reopen a claim for service connection for a 
colon disorder, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for hepatitis, a 
leg disorder, a left lung disorder, pneumonia, and a rectal 
fistula were previously denied in Board decisions issued in 
November 1995 and March 2000, whereas the leg disorder claim was 
also denied in a January 2005 Board decision.

2.  Evidence received since the March 2000 Board decision is new 
but does not establish a link between claimed hepatitis and 
service.

3.  Evidence received since the January 2005 Board decision is 
new and suggests a causal relationship between a claimed leg 
disorder and the Veteran's service-connected lumbosacral spine 
disorder.

4.  Evidence received since the March 2000 Board decision is new 
and suggests a causal relationship between a claimed left lung 
disorder and service.

5.  Evidence received since the March 2000 Board decision is new 
and suggests a causal relationship between claimed pneumonia and 
service.

6.  Evidence received since the March 2000 Board decision is new 
and suggests a causal relationship between a claimed rectal 
fistula and service.


CONCLUSIONS OF LAW

1.  The November 1995, March 2000, and January 2005 Board 
decisions are final.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 
2010).

2.  New and material evidence has not been received to reopen a 
claim for service connection for hepatitis.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156, 3.159 (2010).

3.  New and material evidence has been received to reopen a claim 
for service connection for a leg disorder.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156, 3.159 (2010).

4.  New and material evidence has been received to reopen a claim 
for service connection for a left lung disorder.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.156, 3.159 (2010).

5.  New and material evidence has been received to reopen a claim 
for service connection for pneumonia.  38 U.S.C.A. §§ 5103, 5108, 
5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156, 3.159 (2010).

6.  New and material evidence has been received to reopen a claim 
for service connection for a rectal fistula.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.156, 3.159 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As a preliminary matter, the Board notes that the claims for 
service connection for a leg disorder, a left lung disorder, 
pneumonia, and a rectal fistula are being reopened in this 
decision but will be remanded.  Accordingly, this section will 
only address the issue of whether new and material has been 
received to reopen the claim for service connection for 
hepatitis.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in October 2008, prior to 
the date of the issuance of the appealed rating decision.  In 
this letter, the Veteran was notified of VA's practices in 
assigning disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  This letter also addressed the fact that the Veteran's 
claim had previously been denied, the basis for that denial, and 
the elements required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran, including service, 
private, VA, and Social Security Administration records.  The 
Veteran's service treatment records appear to have been destroyed 
in the 1973 St. Louis fire; additional efforts to obtain records 
resulted in the receipt of "Morning Reports" in January 2009, 
although copies of these reports had previously been added to the 
claims file.  The Board notes that a VA examination is not 
required in conjunction with previously denied claims where new 
and material evidence is not presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable laws and regulations

A final RO or Board decision may not be reopened and allowed, and 
a claim based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decisionmakers which, 
by itself or in connection with evidence previously included in 
the record, "relates to an unestablished fact necessary to 
substantiate the claim." New and material evidence can be 
"neither cumulative nor redundant" of the evidence of record at 
the time of the last prior final denial of the claim and must 
also "raise a reasonable possibility of substantiating the 
claim."  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



III.  Procedural background

In describing the procedural background of this case, the Board 
has focused on the ultimate disposition of the claims at the 
noted times; the reasons for the prior denials and the evidence 
then of record will be addressed in conjunction with the 
discussion of the individual claims.

In this case, the Veteran's initial claims for service connection 
for hepatitis, a leg disorder, a left lung disorder, pneumonia, 
and a rectal fistula were denied in a July 1993 rating decision.  
This decision was appealed to the Board, and the Board denied all 
of these claims in a November 1995 decision.  An appeal of this 
decision to the United States Court of Appeals for Veterans 
Claims (Court) was dismissed in December 1996.

In February 1997, the RO again denied the Veteran's five claims, 
this time on the basis that new and material evidence had not 
been received to reopen the claims.  The Veteran appealed this 
decision to the Board, which, in a March 2000 decision, 
determined that new and material evidence had not been received 
to reopen the five claims.

Subsequently, in a June 2002 rating decision, the RO determined 
that new and material evidence had not been received to reopen a 
claim for service connection for a leg disorder.  The Board 
appealed this denial to the Board, which denied the claim on the 
same basis in a January 2005 Board decision.

All of the above decisions are "final," as defined under 
38 U.S.C.A. § 7104(c).  As such, the March 2000 Board decision 
represents the most recent final denial of the claims for service 
connection for hepatitis, a left lung disorder, pneumonia, and a 
rectal fistula, whereas the January 2005 Board decision 
represents the most recent final denial of the claim for service 
connection for a leg disorder.

The Board is aware that, in January 2009, the RO received 
additional service department records of the Veteran.  These 
records consist of "Morning Reports" that are duplicative of 
evidence of record prior to March 2000 and a DD Form 215 
confirming receipt of several non-combat service awards that are 
not relevant to the benefits sought (as opposed to the Veteran's 
separately corroborated Combat Infantry Badge, which warrants 
application of 38 C.F.R. § 3.304(d)).  These service records are 
accordingly not "relevant," or duplicative in nature, and do 
not provide a basis for de novo consideration of the Veteran's 
claims under 38 C.F.R. § 3.156(c), which concerns reconsideration 
of claims upon receipt of relevant service department records.

IV.  Hepatitis

At the time of the March 2000 Board decision, a March 1993 VA 
examination report indicates that a specimen was positive for 
hepatitis Type A antibodies, but no chronic residuals were 
diagnosed.  The Veteran did confirm during a February 1994 RO 
hearing that he was treated for hepatitis in March or April of 
1952.  In the November 1995 decision, the Board determined that 
the Veteran's claimed residuals of hepatitis were not objectively 
demonstrated.  In the March 2000 decision, the Board determined 
that new and material evidence had not been received to reopen 
the claim

The Board has considered whether new and material evidence has 
been received since the March 2000 Board decision.  Since that 
time, the Board has received voluminous VA, private, and Social 
Security Administration treatment records, as well as lay 
statements and statements from the Veteran's daughter, who is a 
nurse.  However, the Board has received no medical evidence 
confirming current and chronic hepatitis since the issuance of 
the March 2000 Board decision.  The statements from the Veteran's 
daughter have not specifically addressed hepatitis.  The Veteran 
has not since appeared for another Board hearing; to the extent 
that his statements represent continuity-of-symptomatology 
evidence, they are entirely cumulative of lay testimony 
previously documented in the claims file because his specific 
assertions were already of record.

The Board points out that hepatitis, as a disorder involving the 
liver, is not capable of lay observation, with the Veteran not 
shown to possess the medical training, expertise, or credentials 
to ascertain that such symptoms as fatigue and abdominal distress 
are attributable to the claimed disorder rather than to 
separately diagnosed disorders.  See Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) (a Veteran is not competent to identify 
rheumatic fever); but see Barr v. Nicholson, 21 Vet. App. 303, 
308-09 (2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot); see also 38 C.F.R. § 4.114 (diseases of the digestive 
system).

In summary, much of the medical evidence received since the March 
2000 Board decision is "new," in the sense that this evidence 
is not merely duplicative of evidence of record at the time of 
that decision.  Nonetheless, the evidence which is actually 
"new" does not relate to the question of whether the Veteran 
has current hepatitis which is etiologically related to service 
and, consequently, does not raise a reasonable possibility of 
substantiating the claim.  

In making this determination, the Board is cognizant of Shade v. 
Shinseki, No. 08-3548 (Nov. 2, 2010), in which the Court 
emphasized that the determination of whether newly submitted 
evidence raises a reasonable possibility of substantiating the 
claim should be considered a component of the question of what 
is new and material evidence, rather than a separate 
determination to be made after the Board has found that 
evidence is new and material.  As indicated above, however, the 
newly submitted evidence falls of well short of being 
"material" both in terms of relating to a previously 
unestablished fact.  The Veteran's petition to reopen the claim 
on the basis of new and material evidence must accordingly be 
denied.

IV.  A leg disorder, a left lung disorder, pneumonia, and a 
rectal fistula

In the cited Board decisions, the Veteran's claims for service 
connection for a leg disorder, a left lung disorder, pneumonia, 
and a rectal fistula were denied in the absence of evidence 
linking such disorders to service.  In each instance, however, 
the Board now finds evidence relating to a then-unestablished 
fact warranting a reopening of the underlying service connection 
claim.

As to the claimed leg disorder, the Board finds it significant 
that service connection is now in effect for degenerative joint 
disease of the lumbosacral spine.  The report of a January 2006 
VA spine examination indicates low back pain into the hips and 
legs, with radiation.  This report also confirms degenerative 
disc disease of the lumbosacral spine.  An August 2007 VA 
treatment record also contains an impression of lumbosacral 
radiculopathy.  This evidence of record is suggestive of a leg 
disability that is secondary to the service-connected lumbosacral 
spine disorder and, therefore, warrants a reopening of the 
Veteran's claim for service connection for a leg disorder.

As to the two pulmonary claims, the Board has considered a 
December 2008 statement from the Veteran's daughter, who is a 
nurse.  In this statement, she stated that the Veteran "only has 
1/2 a lung on the left after the jeep rolled over on him in 
Korea."  The daughter also stated that the Veteran was now on 
oxygen 24 hours a day "which obviously tells me that his lung 
injury has won over his once young and strong body and that this 
development is connected to" his original injury in Korea.  The 
Board has considered this statement in view of a VA hospital 
report documenting hospitalization from September to October of 
1972, which indicates that the Veteran's current lung diagnosis 
"was felt to be pulmonary embolus with or without secondary 
pneumonia."  As the evidence of record was found to previously 
not establish a left lung disorder and pneumonia incurred as a 
result of service, this new statement from the Veteran's daughter 
warrants a reopening of the claims for those two disabilities.

Finally, as to the rectal fistula claim, the claims file now 
contains a March 2000 VA treatment record indicating that the 
Veteran had a history of an anal fistula, and "[h]e has had this 
problem since 1950."  It is not entirely clear from this record 
whether comment represents the Veteran's own reported history or 
an opinion from the examining doctor.  Given that the Veteran had 
active duty service from January 1951 to October 1952, and that 
the total absence of service treatment records or other pre-
service medical evidence falls well short of establishing a 
disability that clearly and unmistakably preexisted service, the 
Board finds that this record is indicative of a disability that 
has existed since service.  Accordingly, this record warrants a 
reopening of the claim for service connection for a rectal 
fistula. 

For all of the above reasons, the Board finds that new and 
material evidence has been received to reopen claims for service 
connection for a leg disorder, a left lung disorder, pneumonia, 
and an anal fistula.  For reasons described in detail below, a 
final decision on these claims will not be made at this time, as 
additional development is warranted upon remand.


ORDER

New and material evidence has not been received to reopen a claim 
for service connection for hepatitis; the appeal is denied as to 
this issue.

New and material evidence has been received to reopen a claim for 
service connection for a leg disorder; to that extent only, the 
appeal is granted.

New and material evidence has been received to reopen a claim for 
service connection for a left lung disorder; to that extent only, 
the appeal is granted.

New and material evidence has been received to reopen a claim for 
service connection for pneumonia; to that extent only, the appeal 
is granted.

New and material evidence has been received to reopen a claim for 
service connection for a rectal fistula; to that extent only, the 
appeal is granted.



REMAND

As noted above, the claims file now contains evidence linking the 
Veteran's claimed left lung disorder, pneumonia, and rectal 
fistula back to service, as well as evidence linking a claimed 
leg disorder to the Veteran's service-connected lumbosacral spine 
disorder.  As such, the Veteran should be afforded a VA 
examination addressing the nature and etiology of these four 
claimed disorders.  This examination should also address the 
Veteran's claimed stroke; in her December 2008 statement, the 
Veteran's daughter linked the stroke to the a lack of oxygen to 
the brain and an anoxic head injury, "which would make sense 
considering my father only has 1/2 a lung on the left after the 
jeep rolled over on him in Korea."  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Several other matters should be addressed on remand as well.  
First, and in light of the VA reports cited above, the Board has 
determined that the Veteran's leg claim should be considered 
under 38 C.F.R. § 3.310 as secondary to the service-connected 
lumbosacral spine disorder, but he has not received 38 C.F.R. 
§ 3.159(b) notice as to the elements of a secondary service 
connection claim to date.  This notice letter should also address 
his reopened claims on a direct service connection basis.  See 
Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Finally, the noted 
March 2010 VA treatment record indicates that he had surgery for 
his anal fistula in 1956 and 1977, but no corresponding surgical 
reports are of record.  Efforts should be made to obtain such 
reports, if available.  38 C.F.R. § 3.159(c).

The determination of the above claims could affect the Veteran's 
SMC claim, as it remains to be determined whether several claimed 
disabilities are service connected.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision on one issue cannot be rendered until the other 
issue has been considered).  

The Board also notes that the Veteran's last VA examination 
addressing this claim was conducted in December 2008, nearly two 
years ago, and a more current examination is warranted.  
38 C.F.R. § 3.159(c)(4).

Finally, the Board finds that there was an error of notification 
in an October 2008 letter concerning the issue of whether new and 
material evidence has been received to reopen a claim for service 
connection for a colon disorder.  As noted above, this letter 
provided fully adequate Kent notice as to the hepatitis claim.  
The discussion of the Kent considerations, however, did not 
incorporate the colon disorder claim at all.  A notice letter 
that does not state the specific claim at issue, here with regard 
to Kent, and provide notice within the context of that claim 
cannot be considered informative on that particular claim for 
purposes of fulfilling the notice requirements under 38 U.S.C.A. 
§ 5103.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  A 
corrective notice letter is thus required.  See 38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding all claims on appeal.  This 
letter must inform him about the 
information and evidence that is necessary 
to substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.

In regard to the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for a 
colon disorder, the letter must address: 
(1) the fact that the Veteran's claim had 
previously been denied, (2) the basis for 
that denial, and (3) the elements required 
to establish service connection that were 
found insufficient in the previous denial.

Additionally, the Veteran should be: (1) 
notified of the evidence needed to 
substantiate a secondary service connection 
claim (38 C.F.R. § 3.310) for a leg 
disorder; and (2) requested to complete 
signed release forms regarding his anal 
fistula surgery in 1956 and 1977, as well 
as any other recent medical treatment.

2.  Then, all records of reported medical 
treatment that are not currently associated 
with the Veteran's claims file should be 
requested, in the event that signed release 
forms are provided by him.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the Veteran should be afforded a 
VA medical examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed left lung disorder, 
pneumonia, rectal fistula, leg disorder, 
and stroke.  The claims folder must be made 
available and reviewed by the examiner.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file, the clinical 
findings of the examination, and the 
Veteran's own statements, the examiner is 
requested to provide a diagnosis 
corresponding to each of the claimed 
disorders.  If any claimed disorders are 
not shown on examination, the examiner 
should specifically state this.  The 
examiner is also requested to offer 
opinions as to whether it is at least as 
likely as not that the diagnosed disorders 
corresponding to the claimed left lung 
disorder, pneumonia, rectal fistula, leg 
disorder, and stroke are etiologically 
related to the Veteran's period of active 
service.  The examiner should further 
provide opinions as to whether it is at 
least as likely as not that: a) the claimed 
leg disorder had its onset in service; (b) 
that the claimed leg disorder was caused or 
worsened by the service-connected 
lumbosacral spine disorder; (c) the claimed 
stroke had its onset in service; and (d) 
the claimed stroke was caused or worsened 
by the claimed left lung injury and/or 
pneumonia.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  The Veteran should also be afforded a 
VA aid and attendance/housebound status 
examination, with an appropriate examiner.  
The claims folder must be made available 
and reviewed by the examiner.  All tests 
and studies deemed necessary by the 
examiner should be performed.  

The examiner must address whether the 
Veteran's service-connected posttraumatic 
stress disorder (PTSD), degenerative joint 
disease of the right and left knees, and 
degenerative joint disease of the 
lumbosacral spine render him in need of the 
aid and attendance of another person, or 
housebound (i.e., substantially confined as 
a direct result of service-connected 
disabilities to his dwelling and the 
immediate premises (or, if 
institutionalized, to the ward and clinical 
areas)).  If the Veteran is found to be in 
need of the aid and attendance of another 
person or housebound, but not solely on 
account of the service-connected 
disabilities, the examiner should state 
which specific disabilities result in such 
status.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

5.  Then readjudicate the appeal.  After 
completion of the above development, 
readjudicate the appeal.  In doing so, the 
RO must consider 38 C.F.R. § 3.304(d).  If 
the determination of any of these claims 
remains unfavorable to the Veteran, he and 
his representative should be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond before this 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


